Order unanimously affirmed without costs. Memorandum: We reject plaintiffs’ contention that a cause of action pursuant to 42 USC § 1983 may be maintained against defendant Robert Abrams on the ground that Abrams improperly delegated authority to defendant Ronald Goldstock (see, Al-Jundi v Estate of Rockefeller, 885 F2d 1060, 1065-1067). It is undisputed that Abrams had no personal involvement in the termination of plaintiff John Mansour’s employment. In the absence of such involvement, plaintiffs have no cause of action against Abrams under 42 USC § 1983 (see, Giacalone v Abrams, 850 F2d 79, 86, n 1; see also, Al-Jundi v Estate of Rockefeller, supra, at 1065-1067; see generally, Canton v Harris, 489 US 378, 385; Monell v New York City Dept. of Social Servs., 436 US 658, 694-695). (Appeal from Order of Supreme Court, Monroe County, Boehm, J.—Summary Judg*671ment.) Present — Denman, P. J., Pine, Balio, Lawton and Doerr, JJ. [See, 151 Misc 2d 121.]